Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders MarineMax, Inc.: We consent to the incorporation by reference in the registration statements on FormS‑8 (Nos.333‑141657, 333‑83332, 333‑63307, 333‑156358 and 333‑177019) of MarineMax, Inc. and subsidiaries of our reports dated December6, 2016, with respect to the consolidated balance sheets of MarineMax, Inc. and subsidiaries as of September30, 2016 and 2015 and the related statements of operations, stockholders’ equity and cash flows for each of the years in the three‑year period ended September30, 2016, and the effectiveness of internal control over financial reporting as of September30, 2016 which reports appear in the September30, 2016 annual report on Form10‑K of MarineMax, Inc. /s/ KPMG LLP Tampa, Florida
